Riddick, J., (after stating the facts.) This is an appeal from a decree reforming a deed executed by.the plaintiff nearly a quarter of á century ago. The party to whom this deed was executed died before the suit was brought, and the land is now in the hands of others. After such a long lapse of time it should require a very strong showing to justify a ¡court in reforming a written instrument of that kind -in which other parties have now acquired rights. “The law wisely holds that there shall come a time even when the wrongful possessor shall have peace; and that it is better that ancient wrongs should go unredressed than that ancient strife should be renewed.” Cunningham v. Brumback, 23 Ark. 338. While it is true that there is some evidence to sustain the finding of the chancellor, it is not to our minds so clear and convincing as to justify a reformation of a written instrument on oral testimony after such a lapse of time. The plaintiff, it is true, testified that he had only recently discovered the mistake, but he was contradicted in this statement by witnesses who said that they talked with him a short time after the deed was executed and .that plaintiff stated to them at that time that the deed conveyed his entire interest in the estate. To entitle a party to reform a deed on the ground of mistake merely, it must be clearly shown that the mistake was common to both parties and that the deed as executed does not express the contract as understood by either of them. McGuigan v. Gaines, 71 Ark. 617; Goerke v. Rodgers, 75 Ib. 75; Marquette Timber Co. v. Chas. T. Abeles & Co., 81 Ark. 420. A careful consideration of the evidence convinces us that plaintiff does not make out a cause for the interference of a court of equity. Judgment reversed and cause remanded with an order to dismiss the complaint for want of equity.